Citation Nr: 9909501	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied service connection for the 
cause of the veteran's death.  The appellant, the veteran's 
widow, appealed the decision.  The veteran had active service 
from January 1944 to April 1946.  


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran died in January 1997 due to cardiopulmonary 
arrest due to or as a consequence of small cell carcinoma of 
the lung.

3.  There is no competent medical evidence to show that the 
veteran became nicotine dependent during service.

4.  There is no competent medical evidence to show that the 
veteran's small cell carcinoma of the lung was proximately 
caused by the use of nicotine during his service.



CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a claim for service connection for the cause for the 
veteran's death, there must be evidence that a disorder 
incurred in or aggravated by military service either caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).  The threshold issue, however, is whether the 
appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death.  A claimant 
must submit evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible and 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464, 1468 (1997).  Although 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski,  2 Vet. App. 609, 
611 (1992).

The veteran served during World War II.  He died in January 
1997 as a result of lung cancer.  The appellant is his 
surviving spouse.  She does not contend, nor does the record 
reflect, that the veteran had the fatal disease, small cell 
carcinoma of the lung, in service or that it was manifested 
to a compensable degree within one year following his 
separation from active service.  Rather, the appellant 
contends that smoking, which began during his active service, 
caused the veteran's death.  Under VA General Counsel 
precedent opinion 2-93 (January 13, 1993), service connection 
for disability or death may be established if the evidence 
shows that the claimed injury or disease resulted from 
tobacco use in the line of duty during active service. 
adjudicators, based upon medical principals relating to that 
condition.  Under VA General Counsel Precedent Opinion 19-37 
(May 13, 1997), in order to have a well-grounded claim, the 
appellant must present competent medical evidence both that 
nicotine dependence caused or contributed to the veteran's 
death and that a link exists between such nicotine dependence 
and service.  See G.C. Prec 19-97 at 3.  Although the 
Transportation Equity Act for the 21st Century prohibited 
establishing service connection for tobacco use for claims 
filed after the President signed the Act into law in June 
1998, the appellant's claim was filed prior to this date.  

The veteran's service medical records do not include any 
reference to smoking.  A November 1992 discharge summary from 
the VA medical center in Omaha, which recorded several 
diagnoses of various physical ailments, also noted that the 
veteran had a 60-pack-year history of smoking.  In a March 
1996 VA discharge summary from that same facility, it was 
noted that the veteran related that he discontinued tobacco 
use five years previously, but that prior to that, he was a 
50-pack-year smoker.  At that time the veteran was diagnosed 
with small cell carcinoma of the lung.  In January 1997, the 
veteran was again admitted to the VA medical center in Omaha 
with complaints of increasing shortness of breath.  The 
veteran died at that facility later in January 1997.  The 
Certificate of Death issued by the state of Nebraska shows 
that the immediate cause of the veteran's death was 
cardiopulmonary arrest due to or a consequence of small cell 
carcinoma of the lung.  An autopsy was not performed.

In September 1998, the appellant informed the RO that the 
veteran smoked to calm his nerves, and that he never stopped 
smoking after leaving service.  The appellant testified 
before the undersigned Member of the Board sitting at the RO 
in October 1998 that the veteran began smoking during service 
to calm himself.  She further stated that after his 
separation from service the veteran continued to smoke 
cigarettes, and essentially, that he became addicted to 
cigarettes during service.  The appellant testified that 
cancer was detected by VA in February 1996, and that the 
veteran had difficulty breathing for some five years prior to 
his death.  Other statements received by the RO from the 
veteran's sister and friend in November 1997 essentially 
repeat the appellant's contention that the veteran began 
smoking during his active service.  The Board finds that the 
appellant is credible in her statements that the veteran 
began smoking during his active service.

However, even assuming for discussion that the veteran's long 
history of cigarette smoking was the proximate cause of his 
lung cancer, there is no medical evidence to support the 
appellant's contention that nicotine addiction began during 
the veteran's service, as opposed to subsequent, post-service 
use of cigarettes.  Only the appellant has asserted that the 
veteran developed an addiction to nicotine during service.  
The appellant is competent to state that the veteran began 
smoking during service, but as a layperson she is not 
competent to provide a medical opinion that addiction to 
nicotine began during service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  No physician or other medical 
professional has provided evidence in this case that nicotine 
dependence began during the veteran's service.  

Further review of the evidence of record reflects that no 
medical professional has established a nexus or relationship 
between the veteran's use of tobacco during service to his 
diagnosis of small cell carcinoma that proximately led to his 
death.  Even though the veteran's social history of tobacco 
use was noted in the veteran's VA treatment records, a review 
of those records does not reveal that the veteran's use of 
tobacco during service has been attributed as the cause of 
his later developing cancer.  Only the appellant has asserted 
there is a relationship between the veteran's use of tobacco 
during service, his subsequent addiction to nicotine, and his 
later-developing lung cancer.  However, also as previously 
discussed, she is not competent to provide a medical opinion, 
such as an opinion on medical causation.  Espiritu, 2 Vet. 
App. at 494-495.

Regrettably, in light of the evidence, the Board must 
conclude that the appellant's claim for service connection 
for cause of the veteran's death, claimed as being secondary 
to tobacco use, is not well grounded and must be denied on 
this basis.  VA has no duty to assist a claimant in 
developing the evidence in the absence of a well-grounded 
claim.  Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 
136, 140 (1994).  Further, the Board is unaware of any 
outstanding evidence which could serve to well ground the 
appellant's claim for service connection.  Consequently, 
there is no further duty on the part of VA to inform the 
appellant of the evidence necessary to complete her 
application for the benefits sought.  38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997).


ORDER

Service connection for cause of the veteran's death is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 
HUTT



- 4 -


HUTT



- 1 -


